 





 

  

 

 

EXCLUSIVE PRODUCT SUPPLY AGREEMENT

 

 

BETWEEN

 

 

XI’AN Hu County Yuxing Agriculture Technology Developing Ltd.

 

 

AND

 

 

Shaanxi Techteam Jinong Humic Acid Products Co. Ltd.

 

 

 

 

 

【June 16th, 2013】

 



 

 

 







 

  



Exclusive Product supply Agreement

 



 

 



This Exclusive Product Supply Agreement (the “Agreement”) is entered into as
of【June 16th, 2013 】in 【Xi’an 】by:

 

Party A

 

Xi’an Hu County Yuxing Agriculture Technology Developing Ltd, (hereinafter
referred to as “Party A”) is a Sole Proprietorship which is incorporated and
existing within the territory of China in accordance with the law of the
People’s Republic of China. The registration number of its legal and valid
Business License is and the legal registered address is South Xinan
Village,Weifeng Town, Hu County.

 

and

 

Party B

 

Shaanxi Techteam Jinong Humic Acid Products Co. Ltd. is a wholly-foreign owned
enterprise registered in, and the registration number of its legal and valid
Business License is 【610000100003655 】 and its legal address is 【3/F , Borough A
,BlockA, No.181, South Tai Bai Road, Xi’an City, China 】.

 

Whereas, Party A and Party B (collectively the “Parties”) intend to promote the
development of their businesses through mutual cooperation and utilization of
their advantages.

 

Therefore, the Parties agree as follows after friendly consultation through the
principle of equality and mutual benefit.

 

 

Article 1                   Product Supply

 

1.1          Party A hereby agree to engage Party B as the exclusive and sole
product provider of Party A, and Party B hereof agree to accept such engagement.

 

1.2          Party A further agrees that, without prior written consent of Party
B, during the term of this Agreement, Party A shall not engage any third party
as the product provider of Party A.

1.3          Party A agrees that Part B has right to provide the same or similar
products under this Agreement to any third party and also has right to appoint
other person of parties to provide the products to Party A under this Agreement.

 



-1-

 

 















 

    



Article 2                   Scope of Product Supply

 

 

2.1                During the term of this Agreement, Party B agrees to provide
relevant products to Party A in accordance with the relevant terms and
conditions of this Agreement (The scope of product is referred hereto as Exhibit
A).

 

Article 3                   Fee

 

3.1                Party B shall provide the statement of account to Party A
pursuant to the price recognized by the Parties and the working amont provided
by Party B. Party A shall pay the relevant fees pursuant to the date and the
amount indicated in the statement of account provided by Party B. Party A and
Party B may make other arragements on the payment of fee at any time through the
mutual consent.

 

3.2                Party A hereto agrees and warrants that Party A shall pay off
all the Fees pursuant to the Clause 3.1 above to Party B firstly, then Party A
may pay the management fees to Party B in accordance with the Entrusted
Management Agreement, by and among Party A, Chen Lixiang, Party B on【June
16th,2013 】in【Xi’an 】.

 

Article 4                   Intellectual Property

 

4.1                The Parties hereby understand and agree that the technical
datas, software, discovery, invention, development, commercial secrets,
copyrights, documments and other materials prepared or improved by Party B which
are used to provide the products under this Agreement shall exclusively belong
to Party B, no matter whether the foregoing materials are protected by copyright
or patent right.

 

4.2                Provided that Party A improves the foregoing materials , such
development results shall be soly owned by Party B. Party A hereby tranfer all
the rights, ownerships and interests in connection with such improvement to
Party B.

 

Article 5                   Representations and Warranties

 

5.1                Party A hereto hereby make the following representations and
warranties to Party B as of the date of this Agreement that:

 

(a)          Party A is a Sole Proprietorship which is incorporated and existing
within the territory of China in accordance with the law of the People’s
Republic of China;

(b)         Party A has the right to enter into the Agreement and the ability to
perform the same; and the execution and delivery of this Agreement by Party A
have been duly authorized by all necessary corporate action;

(c)          the execution and delivery of this Agreement will not violate any
provision of the laws and regulations of PRC or other governmental or regulatory
authority or approval;

(d)         the provisions of this Agreement constitute legal, valid and binding
obligations on Party A upon the execution;

 



-2-

 

 







 

  



5.2                Party B hereto hereby make the following representations and
warranties to Party A as of the date of this Agreement that:

 

(a)                      Party B is a wholy foreign-owned enterprise which is
incorporated and existing within the territory of China in accordance with the
law of the People’s Republic of China;

(b)                     Party B has the right to enter into the Agreement and
the ability to perform the same; and the execution and delivery of this
Agreement by Party B have been duly authorized by all necessary corporate
action;

(c)                      the execution and delivery of this Agreement will not
violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;

(d)                     the provisions of this Agreement constitute legal, valid
and binding obligations on Party B upon the execution.

 

Article 6                   Effectiveness and Termination

 

This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with seals affixed and shall be terminated
when any of the the following happens,

 

(a)          the winding up of Party A, or

(b)         the date on which Party B completes the acquisition of Party A, or

(c)          the termination date of this Agreement to be otherwise determined
by the Parties hereto.

 

Article 7                   Liability for Breach of Agreement

 

During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.

 

Article 8                   Force Majeure

 

The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.

 

Article 9                   Confidentiality

 

9.1          The parties hereto agree to cause its employees or representatives
who has access to and knowledge of the terms and conditions of this Agreement to
keep strict confidentiality and not to disclose any of these terms and
conditions to any third party without the expressive requirements under law or
request from judicial authorities or governmental departments or the consent of
the other party, otherwise such party or personnel shall assume corresponding
legal liabilities.

 



-3-

 

 







 

   

9.2          The obligations of confidentiality under Section 1 of this Article
shall survive after the termination of this Agreement.

 

Article 10               Applicable Law and Dispute Resolution

 

10.1      The execution, validity, interpretation and performance of this
Agreement and the disputes resolution under this Agreement shall be governed by
the laws of PRC.

 

10.2      The Parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty (30)
days after such dispute is raised, each party can submit such matter to China
International Economic and Trade Arbitration Commission in accordance with its
rules. The arbitration award shall be final, conclusive and binding upon both
Parties.

 

Article 11               Non-transferability

 

Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other party.

 

Article 12               Severability

 

12.1            Any provision of this Agreement that is invalid or unenforceable
due to the laws and regulations shall be ineffective without affecting in any
way the remaining provisions hereof.

 

12.2      In the event of the foregoing paragraph, the parties hereto shall
prepare supplemental agreement as soon as possible to replace the invalid
provision through friendly consultation.

 

Article 13               Amendment, Modification and Supplement

 

Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 

Article 14               Miscellaneous

 

14.1      Any and all taxes arising from execution and performance of this
Agreement and during the course of providing service shall be borne by the
Parties respectively pursuant to the provisions of laws and regulations.

 



-4-

 

 







 

  



14.2            Any amendment entered into by the parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between the amendment and this Agreement, the amendment shall prevail. In case
of several amendments, the amendment with the latest date shall prevail.

 

14.3            This Agreement is executed by Chinese and English in duplicate
and both the English version and Chinese version shall have the same effect.
Each of the original Chinese and English versions of this Agreement shall be
executed in two copies. Each party shall hold one original for each version.

 

(This space intentionally left blank)

 

 

 

 

 

 

 

 

 



-5-

 

 







 

   

IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

 

Party A: Xi’an Hu County Yuxing Agriculture Technology Developing Ltd,

 

(Seal)

 

Legal Representative/Authorized Representative

 



(Signature): /s/ Chen Lixiang  

 

 

 

 

 

 

 

 

PARTY B: Shaanxi Techteam Jinong Humic Acid Products Co. Ltd.

 



(Seal)

 

Legal Representative/Authorized Representative

 

(Signature): /s/ Li Tao  

 



-6-

 



 

 





 

 

Exhibit A

 

Scope of Products to be Supplied

 

Party B shall provide the following products to Party A:

 



-7-

 

 

